          Case 3:18-cv-02108-CAB-JMA Document 9 Filed 10/09/18 PageID.247 Page 1 of 5




 1   Jeremy S. Golden (SBN 228007)
     Golden & Cardona-Loya, LLP
 2   3130 Bonita Road, Suite 200B
 3   Chula Vista, CA 91910
     jeremy@goldencardona.com
 4
     Phone: 619-476-0030; Fax: 775-898-5471
 5   Attorney for Plaintiffs
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10   RICHARD BLAKER, et al.                             )   Case No. 3:18-CV-02108-CAB-JMA
11                                                      )
                     Plaintiffs                         )   Plaintiffs’ Reply Brief in Support of
12                                                      )   Motion to Remand
13   v.                                                 )
                                                        )   Date:      October 17, 2018
14
     CREDIT ONE BANK, N.A., et al.                      )
15                                                      )   PER CHAMBER’S RULES, NO ORAL
16
                     Defendants.                        )   ARGUMENT UNLESS SEPARATELY
                                                        )   ORDERED BY THE COURT
17                                                      )
18                                                      )   The Hon. Cathy Ann Bencivengo
                                                        )
19                                                      )
20                                                           I.
21                                           REPLY ARGUMENT
22           Defendant erroneously claims that it was not until Plaintiffs petitioned the Court that
23   the first and only opportunity to remove occurred. There were multiple prior opportunities
24   months and even years prior to the removal.
25           The first opportunity for removal occurred in May 2016 when Defendant had been
26   served with the State Court action and opted to file a motion to compel arbitration in State
27   Court. At that time the parties were diverse and Plaintiffs were seeking in excess of $75,000.
28   28 U.S.C. §1446(b)(1) required the notice of removal to be filed “within 30 days.”


                                                             1
                                   Plaintiffs’ Reply Brief in Support of Motion to Remand
       Case 3:18-cv-02108-CAB-JMA Document 9 Filed 10/09/18 PageID.248 Page 2 of 5




 1         Defendant waited over two years. Federal Law states that a case cannot be removed
 2   on diversity “more than 1 year after commencement of the action, unless the district court
 3   finds that the plaintiff has acted in bad faith in order to prevent a defendant from removing
 4   the action.” 28 U.S.C. §1446(c)(1). There is no allegation of bad faith. The one-year time
 5   limit expired on March 25, 2017 long before Defendant filed removal paperwork.
 6         Another opportunity for removal occurred on January 9, 2017 when the Blakers filed
 7   the First Amended Arbitration Claim with the American Association of Arbitration (“AAA”)
 8   with a Telephone Consumer Protection Act (“TCPA”) claim. Defendant claims that it would
 9   be “burdensome” to have required it to seek removal at that time and therefore its delayed
10   removal should be excused. Defendant’s position is unsupported by any case-law. It also is
11   not supported by the Federal Law on removal. The removal statute states that if the case
12   stated by the initial pleading is not removable, “a notice of removal may be filed within thirty
13   days after receipt by the defendant, through service or otherwise, of a copy of an amended
14   pleading, motion, order or other paper from which it may first ascertained that the case is
15   one which is or has become removable.” 28 U.S.C. §1446(c)(3), emphasis added. The First
16   Amended Arbitration Claim triggered the removal time. It cannot be claimed the document
17   is not an “amended pleading” or “other paper.” Defendant’s delay cannot be excused
18   because of its claim that removal at such a time would be burdensome.
19         Accepting Defendant’s position would contravene the plain language of the statute.
20   Defendant tries to argue that there was not a “civil action” until Plaintiff filed the petition to
21   confirm the arbitrator’s award. This argument overlooks the obvious fact that a State Court
22   complaint had been filed. The case was filed in State Court and Defendant’s argument must
23   be rejected based on common sense. Defendant cites case-law that that arbitration is
24   independent of judicial proceedings. This is true. But the cases cited by Defendant can easily
25   be distinguished in that in those cases there was no indication that a state action had been
26   filed previous to the arbitration.
27         The Minkoff v. Scranton Frocks, Inc., 172 F. Supp. 870 (S.D.N.Y. 1959) case cited by
28   Defendant differs from the present case in this regard. In Minkoff there is no reference that a


                                                           2
                                 Plaintiffs’ Reply Brief in Support of Motion to Remand
       Case 3:18-cv-02108-CAB-JMA Document 9 Filed 10/09/18 PageID.249 Page 3 of 5




 1   state court complaint was filed. In Minkoff the parties completed arbitration and the plaintiff
 2   sought confirmation of the award in state court. It was at that time that a civil action was first
 3   commenced. Therefore, in Minkoff when the petition to confirm was filed the defendant
 4   removed. In fact, the Minkoff court specifically notes in its ruling that the proceeding “was
 5   not in the state court at that time but was pending before the arbitrator.” Id. at 876. The
 6   court further states that “it is brought in the state court when that court is first asked to
 7   participate in the proceeding, for instance, either by a motion to compel or to stay the
 8   arbitration.” Id. Thus, the case cited by Defendant actually contradicts its argument. In the
 9   present case a state court case, or a “civil action”, had been pending for over two years when
10   Defendant sought removal. In fact, the State Court had already ruled on a motion filed by the
11   Defendant in this case. There is no excuse for Defendant’s delay in the present case.
12         Similarly, the Odeon Capital Group, LLC v. Ackerman, 149 F.Supp.3d 480 (S.D.N.Y.
13   2016) also involved a case that was not previously filed in state court. The first court filing
14   was the petition to vacate the award. There is no reference to a previously filed state court
15   complaint. The Bull HN Info. Sys., Inc. v. Hutson, 229 F.3d 321 (1st Cir. 2000) case does not
16   have any discussion about the timeliness of removal or reference a pending state court
17   complaint.
18         Thus, the cases Defendant relies on can all be summarized with the conclusion that
19   arbitration is not to be considered a civil action for purposes of removal. This rule has no
20   bearing on the present case as a state court proceeding (i.e. a civil action) had been filed in
21   March 2016. Defendant’s time to remove must be measured from the commencement of the
22   state court complaint. Even the cases cited by Defendant support this proposition.
23   Defendant’s position would require the court to determine that a state court complaint cannot
24   be considered a pleading to be used to analyze whether removal is proper. Such a position is
25   untenable and contradictory to many years of jurisprudence. It also contradicts the statutes
26   that authorize removal.
27         The plain language of the statute makes Defendant’s removal untimely. 28 U.S.C.
28   §1446 required removal within thirty days. Defendant also argues that it should be excused


                                                            3
                                  Plaintiffs’ Reply Brief in Support of Motion to Remand
       Case 3:18-cv-02108-CAB-JMA Document 9 Filed 10/09/18 PageID.250 Page 4 of 5




 1   from removal because a stay existed. The statute provides no such exception and the Court
 2   should apply 28 U.S.C. §§1446(b), (c)(1), and (c)(3) as they are written. The State Court’s
 3   minute order cannot alter the timelines imposed by Federal Statute. The Supremacy Clause
 4   requires deference to the Federal Law.
 5         The Court should also look at to relevant case-law interpreting the removal statute.
 6   The removal statutes must be strictly complied with and are to be narrowly construed.
 7   United States ex rel. Walker v. Gunn, 511 F.2d 1024 (9th Cir. 1975). Plaintiffs’ position is
 8   directly aligned with how the Supreme Court has instructed Courts to interpret removal
 9   statutes because these statutes are strictly construed against removal. Shamrock Oil & Gas
10   Corp. v. Sheets, 313 U.S. 100 (1941). Defendant could have removed the case to federal
11   court in the first 90 days of the case before the stay was entered July 18, 2016.
12         Defendant also fails to address why it did not file for removal within thirty days of the
13   stay on the state court proceedings being lifted. The state court’s order says, “this case is
14   hereby ordered stayed pending completion of the arbitration.” The final award was issued
15   July 19, 2018. It was transmitted to the parties on July 20, 2018. There was no stay in place
16   from July 20, 2018 onward.
17         Thus, it is inarguable that a thirty day window existed from July 20 to August 20, 2018
18   when Defendant had full knowledge that the parties were diverse, Plaintiffs sought in excess
19   of $75,000 and a TCPA claim was alleged against it. During this time there was no stay and a
20   state court action was pending. Defendant does not claim otherwise. Yet it failed to act in
21   removing the case to Federal Court. It provides no explanation for its delay. Untimely
22   removal is forbidden by statute. A.S. ex rel. Miller v. Smithkline Beecham Corp., 769 F.3d
23   204, 209 (3rd Cir. 2014).
24           Acting beyond the thirty day timeframe provided in 28 U.S.C. §1446 requires this
25   Court to remand the case to state court. Cantrell v. Great Republic Ins. Co., 873 F.2d 1249
26   (9th Cir. 1989). In Cantrell the defendant tried to remove the case to Federal Court beyond
27   thirty days and the Ninth Circuit would not permit the untimely removal.
28         Statutes regarding removal, “insofar as the time for removal is concerned, is


                                                           4
                                 Plaintiffs’ Reply Brief in Support of Motion to Remand
       Case 3:18-cv-02108-CAB-JMA Document 9 Filed 10/09/18 PageID.251 Page 5 of 5




 1   imperative and mandatory, must be strictly complied with, and is to be narrowly construed.”
 2   United States ex rel. Walker v. Gunn, 511 F.2d 1024, 1026 (9th Cir. 1975). To allow
 3   Defendant to wait 900 days with all the previous opportunities for removal at hand would
 4   greatly expand this Court’s limited jurisdiction.
 5                                                        II.
 6                                              CONCLUSION
 7         Defendant filed its removal more than two years after a state court action was filed
 8   against it. Plaintiffs have committed extensive time and resources in proceeding with two
 9   successful multi-day arbitrations. On the last day Defendant could have filed its opposition
10   to a petition to confirm the award in state court Defendant removed the case to federal court
11   with an intention to litigate issues decided multiple times already in arbitration. This
12   untimely removal is improper especially considering that there was a thirty-day window with
13   no stay and a state court action pending with federal claims and diverse parties.
14         The plain language contained in Federal Law make clear that Defendant did not timely
15   file its request for removal. All case-law regarding interpretation of removal statutes hold that
16   the federal courts are to find in favor of remand as they are required to scrupulously confine
17   their own jurisdiction. Plaintiffs’ motion should be granted and the case remanded to state
18   court. Plaintiffs should further be awarded $3,150 for having to file this motion.
19
20
     Date: October 9, 2018
21                                              _____s/ Jeremy S. Golden______________________
22                                                   Jeremy S. Golden
                                                     Attorney for Plaintiffs
23
24
25
26
27
28



                                                           5
                                 Plaintiffs’ Reply Brief in Support of Motion to Remand
